Title: To George Washington from David Stuart, 25 December 1786
From: Stuart, David
To: Washington, George



Dear Sir,
Richmond 25th Decr—86

I acknowledge my omission in not informing you, in my first letters of the passing of an act in conformity to the petition from the Potomac directors. I informed Col. Fitzgerald of it immediately, and supposed I had done the same in my letters to you—It was among the first things done—Since my last, nothing material has happened here, except that the bill establishing district Courts is lost—As the prompt administration of justice, is perhaps the best sumptuary law which can be established in any

Country, and the best means of securing prosperity to the people, I lament much that it could not take place—I am sorry to say, that Mr G[eorg]e Nicholas who appears to be aiming at popularity in all his measures, was the cause of it’s miscarriage—I have no doubt but Mr Maddison’s virtues and abilities make it necessary that he should be in Congress; but from what I already foresee, I shall dread the consequences of another Assembly without him—I flattered myself some time ago, with great advantages to our part of the world, from the appointment of Commissioners to meet similar officers from Maryland, for the purpose of assimilating the duties between the two States—But, from the present disposition in imposing duties, I don’t concieve it will answer any purpose at all; as I fear no clause will be agreed to, of their taking place conditionally—Indeed the interests of the Potomac, seem to be perfectly disregarded in every instance. The compact law of Coll Masons’s, is perhaps the most fatal stab that was ever given to them. I had never before occasion to consider it—But, as it is a direct violation of one of the articles of confederation, it cannot long subsist—I must now beg my compts to Mrs Washington and to ⟨mutilated⟩ at Mt Vernon I am Dr Sir Your affece Hble Servt

Dd Stuart

